Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mustafa 10,376,086 in view of Volcheff et al. (Volcheff) 5,330,147 in view of Helfman et al. 5,822,918. Mustafa discloses a curtain saddle assembly including a pair of brackets (200, 40, 42, 44) and a window blind (300), a support (10) including a saddle (100), a curtain rod (curtain rod as disclosed in specification of Mustafa); wherein said support has a first end, a second end and an outer surface extending therebetween, said . 

                   
    PNG
    media_image1.png
    384
    576
    media_image1.png
    Greyscale



    
    PNG
    media_image2.png
    162
    530
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mustafa to have included the pair of brackets including a central portion, top portion, and a bottom portion, a pair of fasteners, an elongated slot as taught by Volcheff for the purpose of providing a means to allow the device to adjust to the various sized window blinds allowing for a firm and supportive grip on the blind preventing slippage or accidental movement. Mustafa in 
Mustafa in view of Volcheff in view of Helfman inherently teach a curtain saddle assembly being configured to mount a curtain rod and curtains to an existing window blind, said assembly comprising: a pair of brackets, each of said brackets engaging a window blind that is mounted in a window, each of said brackets having a central portion extending Page 3 of 8between a top portion and a bottom portion, each of said top portion and said bottom portion extending along a line being oriented perpendicular to said central portion, said top portion and said bottom portion extending in opposite directions from said central portion with respect to each other, said brackets being oriented having said bottom portion of each of said brackets being directed toward each other, said bottom portion of each of said brackets abutting a bottom side of the window blind, said central portion of each of said brackets extending upwardly along a respective one of a back side and a front side of the window blind, said top portion of each of said brackets lying on a horizontal plane; a support being removably coupled to said brackets when said brackets are positioned on the window blind, said support having a saddle being integrated therein, said saddle having a curtain rod being positioned therein wherein . 

Response to Arguments
Applicant's arguments filed March 11, 2022 have been fully considered but they are not persuasive.
it is respectfully submitted the present invention is disclosed and directed to the support specifically of a curtain rod is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Volcheff is within the field of endeavor of the invention since the Volchelff is within the art of adjustable brackets or clamping means for supporting objects to a supported surface. Volcheff is also reasonably pertinent to the particular problem to which the applicant is concerned which is to provide a clamping/bracket means allowing adjustment of the device to fit the supporting surface or supporting object whereby the device prevents damage to the supporting surface or supported object preventing damage to the supporting surface or supported object without the use of fasteners therefore Volcheff is a relevant and proper reference to use as prior art against the applicant’s claimed invention.
 In response to applicant's argument that a single elongate slot, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. The applicant is referred to Helfman et al. (Helfman Figures 1-5) 5,822,918 and Kulesia et al. (Kulesia 10,767,807, figures 3, 6A, 6B, 7A and7B) which both teach that it is well known and within the knowledge of ordinary skill in the art to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY T WOOD whose telephone number is (571)272-6826. The examiner can normally be reached M-Thur 9:00am-5:30pm flexible schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY T WOOD/Primary Examiner, Art Unit 3631